ACCEPTED
                                                                                             03-14-00578-CR
                                                                                                    4317473
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        2/27/2015 3:02:10 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                      IN THE THIRD COURT OF APPEALS
                          FOR THE STATE OF TEXAS
                                                                          FILED IN
DANIEL VADNAIS                                                     3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
V.                                                               NO. 03-14-00578-CR
                                                                   2/27/2015 3:02:10 PM
                                                                     JEFFREY D. KYLE
THE STATE OF TEXAS                                                         Clerk

                     APPELLANT’S SECOND MOTION FOR
                     EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Daniel Vadnais, by and through his attorney of record, Dal

Ruggles, and files this, his Second Motion for Extension of Time to File Brief, and in

support thereof would show the Court the following:

                                          I.

       That the above styled and numbered cause is styled The State of Texas v. Daniel

Vadnais, Cause Number CR-13-0651 in the 22nd Judicial District Court of Hays County,

Texas. Appellant was sentenced on August 13, 2014.

                                          II.

       Appellant was convicted on one count of Fraudulent Use or Possession of

Identifying Information. Punishment was assessed at ten (10) years imprisonment.

                                         III.

       Appellant’s notice of appeal was filed on August 28, 2014 and a motion for new

trial was filed on September 11, 2014.   The clerk’s record and reporter’s record were

filed on December 11, 2014. The due date for the brief is Monday, March 2, 2015.

                                         IV.

       This is Appellant’s second motion for extension of time to file his brief.




	                                                                                  1	  
Appellant respectfully requests a forty-five day extension of time to file the brief, which

would make such brief due on Thursday, April 16, 2015.

                                            V.

       The undersigned attorney has been unable to complete the brief due to lack of

time. Counsel has completed review and research associated with his case and is the

process of drafting his brief. He has not been able to devote sufficient time to complete

the brief however due to a heavy workload that includes numerous cases and appeals in

several counties. He asks that this extension be granted so that he may effectively

represent Appellant and so that justice may be done in this case.

                                             Respectfully Submitted,


                                             _/s/_Dal Ruggles_________________
                                             DAL RUGGLES
                                             Attorney at Law
                                             1103 Nueces St.
                                             Austin, Texas 78701
                                             Phone: (512) 477-7991
                                             Facsimile: (512) 477-3580
                                             SBN: 24041834
                                             Email: dal@ruggleslaw.com

                                             ATTORNEY FOR APPELLANT


                            CERTIFICATE OF SERVICE

       I, Dal Ruggles, hereby certify that a true and correct copy of the foregoing

Appellant’s First Motion for Extension of Time to Brief was e-served to Ms. Kathleen

Magee Arnold of the Hays County District Attorney's Office on this the 27th day of

February, 2015.

                                                     _/s/_Dal Ruggles____________
                                                     DAL RUGGLES



	                                                                                       2